                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                               5:12-CR-3-1H
                               5:16-CV-46-H

LAWRENCE WILDER,                    )
                                    )
     Petitioner,                    )
                                    )
              v.                    )                 ORDER
                                    )
                                    )
UNITED STATES OF AMERICA,           )
                                    )
     Respondent.                    )


     This matter is before the court on petitioner’s motion for

reconsideration, [DE #90], asking this court to reconsider its

order and judgment, [DE #88 and #89], dismissing petitioner’s

motion   to    vacate   pursuant   to   28   U.S.C.   § 2255   for   lack   of

jurisdiction.

     Courts have generally recognized three grounds for altering

or amending judgments under Federal Rule of Civil Procedure 59(e).

See Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993).

Specifically, courts will alter or amend "an earlier judgment: (1)

to accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to correct

a clear error of law or prevent manifest injustice."            Id. (citing

Weyerhaeuser Corp. v. Koppers Co., 771 F.Supp. 1406, 1419 (D. Md.




         Case 5:12-cr-00003-H Document 109 Filed 04/23/20 Page 1 of 2
1991) and Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626

(S.D. Miss. 1990)).

     The court, having reviewed petitioner’s motion as well as the

record in this matter, finds no reason to alter or amend its prior

order     and    judgment.     Therefore,     petitioner’s      motion   for

reconsideration [DE #90] is DENIED.

     Petitioner also filed a motion for a new trial, [DE #97]; a

motion for a retrial or to dismiss all charges, [DE #101]; a motion

to appoint counsel, motion to dismiss, motion for new trial, and

motion for recusal, [DE #107]; and a motion to appoint counsel,

motion to change venue and for recusal [DE #108], which motions

are denied for lack of good cause shown.

        Finally, petitioner asks this court to grant a certificate of

appealability.      The court finds no reason to alter its prior order

denying a certificate of appealability.

     This 23rd day of April 2020.



                               _______________________________________
                               MALCOLM J. HOWARD
                               Senior United States District Judge
At Greenville, NC
#35




                                       2


          Case 5:12-cr-00003-H Document 109 Filed 04/23/20 Page 2 of 2
